DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-10 directed to an invention non-elected without traverse.  Accordingly, claims 8-10 have been cancelled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 22, 2022 and  May 29, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings were received on May 1, 2022.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not teach or suggest at least the limitation “an interlayer insulating layer disposed on the surface of the first organic layer away from the second gate insulating layer” (emphasis added) in combination with other limitations as recited in claim 1.
CN110429116A (hereafter “Chen”) appears to be the closest prior art.  A portion of Fig. 3 of Chen with Examiner’s annotations is provided below.

    PNG
    media_image1.png
    1000
    1368
    media_image1.png
    Greyscale

As shown above, a portion 63 of the second metal layer 6 is disposed on a surface (i.e., a lower surface) of the first organic layer 8 facing away from the second gate insulating layer 5.  However, the interlayer insulating layer 7 is not disposed on that surface of the first organic layer 8.  The interlayer insulating layer 7 is also not disposed on an upper surface of the first organic layer 8 facing away from the second gate insulating layer 5.  Rather, the interlayer insulating layer 7 is disposed on a sidewall surface of the first organic layer 8 facing toward the second gate insulating layer 5.  Chen therefore fails to teach “an interlayer insulating layer disposed on the surface of the first organic layer away from the second gate insulating layer” (emphasis added) as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER M ALBRECHT/Examiner, Art Unit 2811